Case 0:20-cv-61756-RAR Document 3 Entered on FLSD Docket 08/28/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-cv-61756-RAR


 COURTNEY CLAYTON,

                 Plaintiff,
 v.

 MOVING PRO LOGISTICS LLC,
 JORDAN LANCE WALDMAN,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Moving Pro Logistics LLC
                   Registered Agent:    Jordan Waldman
                                        804 NE 15th Avenue 2E
                                        Fort Lauderdale, FL 33304

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.

             Aug 28, 2020
 Date:


                                                                          s/ Johanna Borges
Case 0:20-cv-61756-RAR Document 3 Entered on FLSD Docket 08/28/2020 Page 2 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                         Case No. 20-cv-61756-RAR


 COURTNEY CLAYTON,

                 Plaintiff,
 v.

 MOVING PRO LOGISTICS LLC,
 JORDAN LANCE WALDMAN,

             Defendants.
 __________________________________/

                                 SUMMONS IN A CIVIL ACTION

 TO:               Defendant:           Jordan Lance Waldman
                                        820 NE 21st Drive Apt 5
                                        Fort Lauderdale, FL 33305-2247

         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it)
 — or 60 days if you are the United States or a United States agency, or an officer or employee of
 the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an
 answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
 Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
 name and address are:

                  Elliot Kozolchyk, Esquire
                                                    Phone: (786) 924-9929
                  Koz Law, P.A.
                                                    Fax:   (786) 358-6071
                  320 S.E. 9th Street
                                                    Email: ekoz@kozlawfirm.com
                  Fort Lauderdale, Florida 33316

      If you fail to respond, judgment by default will be entered against you for the relief
 demanded in the complaint. You also must file your answer or motion with the court.


                Aug 28, 2020
 Date:



                                                                                   s/ Johanna Borges
